Per Curiam.
Eelator without avail presented to the assessor facts and figures going to show that its seven real estate holdings in the city of Minneapolis were being valued too high, owing to a wrong method or false basis adopted by him in fixing valuations. It then presented and argued its objections before the city board of equalization, where the assessor’s valuation was affirmed, except upon one of the properties where a reduction was made. Thereupon its grievance was carried to the State Tax Commission where, after a full hearing, it was determined that the assessment as left by the city board of equalization should not be disturbed. Eelator now seeks on certiorari to review the decision of the tax commission.
We are of opinion that the writ does not lie to review the action of *283the commission. This court could not fix the valuation. And the action which the commission has taken in the matter is subject to attack in the proceedings to enforce the tax, notwithstanding any decision we might now render. Soon , after the decision in State v. Lakeside Land Co. 71 Minn. 283, 73 N. W. 970, and State v. West Duluth Land Co. 75 Minn. 456, 78 N. W. 115, construing the defense permitted in tax proceedings that the property had been “partially, unfairly or unequally assessed,” as not allowing proof that it had been assessed at a value greater than its actual value, the legislature in its revision of our tax law added this provision to the law of permissible defenses: “Or that such parcel has been assessed and taxed at a valuation greater than its real and actual value,” etc. Section 18, chapter 2, p. 12, Laws of 1902, (section 2108, G. S. 1913). Eelator has, therefore, an adequate remedy at law in the statutory proceeding to enforce the tax where it can raise and litigate the grievance complained of against the assessing authorities. Moreover, State v. Board of Public Works of the City of Red Wing, 134 Minn. 204, 158 N. W. 977, is conclusive that certiorari does not lie to review the determination of the tax commission. There an assessment of the board of public works was sought to be reviewed, on the ground that it was too high on account of including certain items, amounting to almost $2,000, for the value of city engineer’s and superintendent’s work and for repairs and depreciation of the city owned tools and instrumentalities. Because the charter of the city provided that the assessment, when confirmed by the board of public works, was final, and that no appeal should lie therefrom, it was contended that an interested party had no redress other than by certiorari; but it was held that since assessments were included in the proceedings to enforce delinquent taxes, there was therein an adequate remedy at law to test the excessiveness thereof.
Writ quashed.